
	

113 S2376 IS: To designate the buildings occupied by the Department of Transportation located at 1200 New Jersey Avenue, Southeast, and 1201 4th Street, Southeast, in the District of Columbia as the “James L. Oberstar United States Department of Transportation Building Complex”.
U.S. Senate
2014-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2376
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2014
			Ms. Klobuchar (for herself and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To designate the buildings occupied by the Department of Transportation located at 1200 New Jersey
			 Avenue, Southeast, and 1201 4th Street, Southeast, in the District of
			 Columbia as the James L. Oberstar United States Department of Transportation Building Complex.
	
	
		
			1.
			Designation
			The buildings occupied by the Department of
			 Transportation located at 1200 New Jersey Avenue, Southeast, and 1201 4th
			 Street, Southeast, in the District of Columbia shall be known and
			 designated as
			 the James L. Oberstar United States Department of Transportation
			 Building Complex during the period in which the buildings are occupied
			 by the Department of Transportation.
		
			2.
			References
			With respect to the period in which the
			 buildings referred to in section 1 are occupied by the Department of
			 Transportation, any reference in a law, map, regulation, document, record,
			 or
			 other paper of the United States to those buildings shall be deemed to be
			 a
			 reference to the James L. Oberstar United States Department of
			 Transportation Building Complex.
		
